Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 28, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142347-8                                                                                            Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PETOSKEY INVESTMENT GROUP, L.L.C.,                                                                      Brian K. Zahra,
  BEAR CREEK PARTNERS, L.L.C., BEAR                                                                                  Justices
  CREEK PARTNERS I, L.L.C., BEAR CREEK
  PARTNERS II, L.L.C., BEAR CREEK
  OARTNERS HOLDINGS I., L.L.C., and
  BEAR CREEK PARTNERS HOLDINGS II,
  L.L.C.,
            Plaintiffs-Appellants,
  v                                                                SC: 142347-8
                                                                   COA: 292811, 294122
                                                                   Emmet CC: 07-009792-CH
  BEAR CREEK TOWNSHIP and
  SPRINGVALE-BEAR CREEK SEWAGE
  DISPOSAL AUTHORITY,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 18, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         CAVANAGH, J., not participating due to a familial relationship with counsel of
  record.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 28, 2011                       _________________________________________
         t0620                                                                Clerk